As filed with the Securities and Exchange Commission on November 26, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3445 The Merger Fund (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon The Merger Fund 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-343-8959 Date of fiscal year end: December 31, 2014 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. The Merger Fund SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 94.50% ADVERTISING - 2.76% Lamar Advertising Company Class A (f) $ AEROSPACE & DEFENSE - 2.00% B/E Aerospace, Inc. (a)(f) ALTERNATIVE CARRIERS - 0.20% tw telecom, Inc. (a)(h) APPLICATION SOFTWARE - 2.67% Concur Technologies, Inc. (a)(e) AUTO PARTS & EQUIPMENT - 4.02% TRW Automotive Holdings Corporation (a)(f) AUTOMOBILE MANUFACTURERS - 1.78% General Motors Company (e) BROADCASTING & CABLE TV - 1.49% CBS Corporation Class B (f) CABLE & SATELLITE TV - 12.31% DIRECTV (a)(e) DISH Network Corporation Class A (a)(f) Liberty Global plc Series C (a)(b)(g) Sirius XM Holdings, Inc. (a)(f) Time Warner Cable, Inc. (f) CASINOS & GAMING - 0.69% International Game Technology COAL & CONSUMABLE FUELS - 0.01% CONSOL Energy, Inc. CONSTRUCTION & ENGINEERING - 0.71% Foster Wheeler AG (b) URSCorporation CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS - 0.29% The Manitowoc Company, Inc. CONSUMER FINANCE - 1.06% Navient Corporation SLM Corporation DIVERSIFIED BANKS - 0.16% Wing Hang Bank, Ltd. (b)(d)(k) DIVERSIFIED CHEMICALS - 5.06% The Dow Chemical Company (f) E.I. Du Pont de Nemours & Company Huntsman Corporation (f) DIVERSIFIED SUPPORT SERVICES - 0.02% Iron Mountain, Inc. DRUG RETAIL - 0.37% Walgreen Company FOOD RETAIL - 1.03% Safeway, Inc. GENERAL MERCHANDISE STORES - 1.35% Family Dollar Stores, Inc. (f) GOLD - 0.61% Newmont Mining Corporation HEALTH CARE EQUIPMENT - 4.51% Covidien plc (b)(e) INDUSTRIAL MACHINERY - 0.19% The Timken Company INTEGRATED OIL & GAS - 5.27% BP plc - ADR Hess Corporation (f) Occidental Petroleum Corporation (f) INTEGRATED TELECOMMUNICATION SERVICES - 0.10% Verizon Communications, Inc. INTERNET SOFTWARE & SERVICES - 2.36% eBay, Inc. (a) Equinix, Inc. (a)(e) Yahoo!, Inc. (a) LEISURE FACILITIES - 0.22% LIFE TIME FITNESS, Inc. (a) LIFE & HEALTH INSURANCE - 0.84% Protective Life Corporation LIFE SCIENCES TOOLS & SERVICES - 0.90% Agilent Technologies, Inc. MOVIES & ENTERTAINMENT - 0.09% SFX Entertainment, Inc. (a) Time Warner, Inc. MULTI-LINE INSURANCE - 2.96% American International Group, Inc. (f) MULTI-UTILITIES - 0.26% CenterPoint Energy, Inc. OIL & GAS DRILLING - 0.64% Ensco plc Class A (b) Noble Corporation plc (b) OIL & GAS EQUIPMENT & SERVICES - 2.25% Dresser-Rand Group, Inc. (a)(f) OIL & GAS EXPLORATION & PRODUCTION - 3.66% Anadarko Petroleum Corporation (f) Kodiak Oil & Gas Corporation (a)(b) QEP Resources, Inc. (f) OIL & GAS STORAGE & TRANSPORTATION - 3.18% Kinder Morgan Energy Partners, L.P. (f) The Williams Companies, Inc. PAPER PACKAGING - 1.21% MeadWestvaco Corporation Rock Tenn Company Class A PAPER PRODUCTS - 2.30% International Paper Company (f) PHARMACEUTICALS - 9.02% Allergan, Inc. (f) Pfizer, Inc. (f) Shire plc - ADR (f) REGIONAL BANKS - 0.24% Investors Bancorp, Inc. (g) REITS - 2.09% Equity Commonwealth (f) Starwood Property Trust, Inc. Starwood Waypoint Residential Trust RESTAURANTS - 1.83% Tim Hortons, Inc. (b)(e) SEMICONDUCTOR EQUIPMENT - 1.65% Tokyo Electron Ltd. - ADR (e) SEMICONDUCTORS - 1.70% International Rectifier Corporation (a) TriQuint Semiconductor, Inc. (a) SPECIALIZED CONSUMER SERVICES - 0.87% H&R Block, Inc. SPECIALTY CHEMICALS - 1.98% Chemtura Corporation (a) Sigma-Aldrich Corporation THRIFTS & MORTGAGE FINANCE - 1.64% Beneficial Mutual Bancorp, Inc. (a) Hudson City Bancorp, Inc. TOBACCO - 0.30% Lorillard, Inc. TRADING COMPANIES & DISTRIBUTORS - 0.03% Veritiv Corporation (a) TRUCKING - 0.90% Hertz Global Holdings, Inc. (a) WIRELESS TELECOMMUNICATION SERVICES - 2.72% Sprint Corporation (a) T-Mobile U.S., Inc. (a)(f) Vodafone Group plc - ADR TOTAL COMMON STOCKS (Cost $5,179,001,809) CONTINGENT VALUE RIGHTS - 0.00% Leap Wireless International, Inc. (a)(d)(k) TOTAL CONTINGENT VALUE RIGHTS (Cost $0) Principal Amount CONVERTIBLE BONDS - 0.84% Concur Technologies, Inc. $ 0.500%, 6/15/2018 TOTAL CONVERTIBLE BONDS (Cost $46,888,107) CORPORATE BONDS - 3.52% B/E Aerospace, Inc. 5.250%, 4/1/2022 Dresser-Rand Group, Inc. 6.500%, 5/1/2021 Drill Rigs Holdings, Inc. 6.500%, 10/1/2017(Acquired 5/27/14 through 5/28/14, cost $26,491,211) (b)(i) Gentiva Health Services, Inc. 11.500%, 9/1/2018 MetroPCS Wireless, Inc. 6.625%, 11/15/2020 Nuveen Investments, Inc. 9.500%, 10/15/2020(Acquired 4/17/14 through 7/15/14, cost $43,943,468) (i) tw telecom holdings, Inc. 5.375%, 10/1/2022 6.375%, 9/1/2023 TOTAL CORPORATE BONDS (Cost $200,585,920) MUNICIPAL BONDS - 0.11% Louisiana Public Facilities 9.750%, 8/1/2015 TOTAL MUNICIPAL BONDS (Cost $5,984,000) Contracts (100 shares per contract) PURCHASED PUT OPTIONS - 1.37% Agilent Technologies, Inc. Expiration: November 2014, Exercise Price: $45.00 Allergan, Inc. Expiration: October 2014, Exercise Price: $145.00 Expiration: November 2014, Exercise Price: $145.00 Alstom SA Expiration: November 2014, Exercise Price: EUR 24.00 (j) American International Group, Inc. Expiration: November 2014, Exercise Price: $45.00 Anadarko Petroleum Corporation Expiration: November 2014, Exercise Price: $87.50 B/E Aerospace, Inc. Expiration: October 2014, Exercise Price: $70.00 Expiration: October 2014, Exercise Price: $75.00 Expiration: October 2014, Exercise Price: $80.00 Barrick Gold Corporation Expiration: October 2014, Exercise Price: $20.00 Bayer AG Expiration: November 2014, Exercise Price: EUR 100.00 (j) BP plc - ADR Expiration: October 2014, Exercise Price: $45.00 Expiration: October 2014, Exercise Price: $46.00 Expiration: October 2014, Exercise Price: $47.00 Burger King Worldwide, Inc. 47 Expiration: January 2015, Exercise Price: $39.00 Expiration: January 2015, Exercise Price: $40.00 CBS Corporation Class B Expiration: December 2014, Exercise Price: $52.50 CenterPoint Energy, Inc. Expiration: November 2014, Exercise Price: $21.00 Chemtura Corporation Expiration: December 2014, Exercise Price: $20.00 Expiration: December 2014, Exercise Price: $22.50 CONSOL Energy, Inc. Expiration: October 2014, Exercise Price: $39.00 DISH Network Corporation Class A Expiration: January 2015, Exercise Price: $52.50 Expiration: January 2015, Exercise Price: $55.00 Expiration: January 2015, Exercise Price: $55.00 Expiration: December 2014, Exercise Price: $49.00 Dresser-Rand Group, Inc. Expiration: December 2014, Exercise Price: $70.00 E.I. Du Pont de Nemours & Company Expiration: October 2014, Exercise Price: $55.00 Expiration: October 2014, Exercise Price: $57.50 eBay, Inc. Expiration: December 2014, Exercise Price: $50.00 Ensco plc Class A Expiration: October 2014, Exercise Price: $42.00 Equinix, Inc. Expiration: December 2014, Exercise Price: $200.00 H&R Block, Inc. Expiration: January 2015, Exercise Price: $28.00 Expiration: January 2015, Exercise Price: $29.00 Hertz Global Holdings, Inc. Expiration: October 2014, Exercise Price: $27.00 Expiration: December 2014, Exercise Price: $22.00 Expiration: December 2014, Exercise Price: $23.00 Expiration: December 2014, Exercise Price: $24.00 Expiration: December 2014, Exercise Price: $27.00 Hess Corporation Expiration: October 2014, Exercise Price: $90.00 Huntsman Corporation Expiration: November 2014, Exercise Price: $23.00 Expiration: November 2014, Exercise Price: $24.00 International Paper Company Expiration: October 2014, Exercise Price: $40.00 Expiration: October 2014, Exercise Price: $41.00 Expiration: January 2015, Exercise Price: $45.00 Iron Mountain, Inc. Expiration: October 2014, Exercise Price: $20.00 Kinder Morgan, Inc. Expiration: January 2015, Exercise Price: $50.00 Expiration: January 2015, Exercise Price: $55.00 Lamar Advertising Company Class A Expiration: October 2014, Exercise Price: $45.00 LIFE TIME FITNESS, Inc. Expiration: October 2014, Exercise Price: $40.00 Mallinckrodt plc Expiration: October 2014, Exercise Price: $60.00 MeadWestvaco Corporation Expiration: December 2014, Exercise Price: $37.50 Occidental Petroleum Corporation Expiration: November 2014, Exercise Price: $87.50 Pfizer, Inc. Expiration: December 2014, Exercise Price: $26.00 QEP Resources, Inc. Expiration: December 2014, Exercise Price: $29.00 Rock Tenn Company Class A Expiration: January 2015, Exercise Price: $40.00 Expiration: January 2015, Exercise Price: $45.00 Shire plc - ADR Expiration: October 2014, Exercise Price: $210.00 SLM Corporation Expiration: October 2014, Exercise Price: $21.00 SPDR S&P rust Expiration: October 2014, Exercise Price: $196.00 Expiration: October 2014, Exercise Price: $197.00 Expiration: November 2014, Exercise Price: $199.00 Expiration: December 2014, Exercise Price: $175.00 Expiration: December 2014, Exercise Price: $195.00 Sprint Corporation Expiration: November 2014, Exercise Price: $3.00 Time Warner Cable, Inc. Expiration: October 2014, Exercise Price: $70.00 The Timken Company Expiration: December 2014, Exercise Price: $40.00 T-Mobile U.S., Inc. Expiration: November 2014, Exercise Price: $26.00 Expiration: November 2014, Exercise Price: $28.00 Verizon Communications, Inc. Expiration: October 2014, Exercise Price: $46.00 Vodafone Group plc - ADR Expiration: October 2014, Exercise Price: $32.00 Expiration: October 2014, Exercise Price: $33.00 Walgreen Company Expiration: November 2014, Exercise Price: $55.00 The Williams Companies, Inc. Expiration: October 2014, Exercise Price: $50.00 Expiration: November 2014, Exercise Price: $50.00 Expiration: January 2015, Exercise Price: $46.00 Expiration: January 2015, Exercise Price: $50.00 Yahoo!, Inc. Expiration: October 2014, Exercise Price: $32.00 Expiration: October 2014, Exercise Price: $34.00 Expiration: November 2014, Exercise Price: $34.00 TOTAL PURCHASED PUT OPTIONS (Cost $78,622,031) Principal Amount ESCROW NOTES - 0.03% $ AMR Corporation (a)(d)(k) TOTAL ESCROW NOTES (Cost $679,555) Shares SHORT-TERM INVESTMENTS - 1.08% Fidelity Institutional Government Portfolio, Institutional Share Class, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $60,730,850) TOTAL INVESTMENTS - 101.45% (Cost $5,572,492,272) (l) $ ADR - American Depository Receipt ETF - Exchange-Traded Fund EUR - Euro plc - Public Limited Company REIT - Real Estate Investment Trust (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of September 30, 2014. (d) Security fair valued by the Adviser in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of September 30, 2014, these securities represented 1.22% of total net assets. (j) Level 2 Security. Please see footnote (m) on the schedule of investments for more information. (k) Level 3 Security. Please see footnote (m) on the schedule of investments for more information. (l) The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (m) Investment Valuation - The following is a summary of the Fund's pricing procedures.It is intended to be a general discussion and may not necessarily reflect all pricing procedures followed by the Fund. Securities listed on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Investments in registered open-end investment companies other than exchange-traded funds are valued at their reported net asset value(NAV”). Equity securities that are traded on a national securities exchange are valued at the last sale price at the close of that exchange. The securities valued using quoted prices in active markets are classified as Level 1 investments. Securities not listed on an exchange, but for which market transaction prices are reported, are valued at the last sale price as of the close of the New York Stock Exchange. If such a security does not trade on a particular day, then the mean between the closing bid and asked prices will be used. These securities are classified as Level 2 investments. In pricing corporate bonds and other debt securities that are not obligations of the U.S. Government or its agencies, the mean of the bid and asked prices provided by a third party is used. These are classified as Level 2 investments. As a secondary source, an individual broker bid may be used to value debt securities if the Adviser reasonably believes such bid is an actionable bid in that the broker would be willing to transact at that price. These securities are generally classified as Level 2 or Level 3 investments. Exchange-traded options are valued at the higher of the intrinsic value of the option (i.e., what a Fund would pay or can receive upon the option being exercised) or the last reported composite sale price. If no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices is used. Non-exchange-traded options will be valued at the higher of the intrinsic value of the option or at the price supplied by the counterparty. Options for which there is an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Investments in United States government securities (other than short-term securities) are valued at the mean between the 4:00 PM bid and asked prices supplied by a third party vendor. Short-term fixed-income securities having a maturity of less than 60 days are valued at amortized cost. Securities for which there are no market quotations readily available or for which such quotations are unreliable are valued at fair value as determined in accordance with procedures adopted by the Trustees and under the supervision of the Board of Trustees. The factors for fair valuation the Adviser may consider include, among other things: fundamental analytical data; the nature and duration of restrictions on disposition; an evaluation of forces that influence the market in which the securities are purchased and sold; public trading in similar securities of the issuer or comparable issuers. When fair-value pricing is employed, the prices of securities used by each Fund to calculate its NAV may differ from quoted or published prices for the same securities. These securities are generally classified as Level 2 or 3 depending on the inputs as described below. At September 30, 2014, securities fair valued in good faith based on the absolute value of long investments and based on the absolute value of unrealized gains on swap contracts represented 0.27% of net assets. The Fund has performed analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptionsthat market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of September 30, 2014. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2014. Investments at Fair Value Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $
